DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Analysis - 35 USC § 101
As per Claim 15-20, the claim is drawn to computer-program product for processing a plurality of frames of a motion picture, the computer program product comprising at least one computer readable storage medium having computer readable program code … However, according to the specification specifically Para 54 teaches that The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Therefore, computer readable storage medium can be read as non-transitory medium and does fall within one of the four statutory classes of 35 U.S.C  § 101. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a computer-implemented method, a system, and a computer program product are provided. Each frame of a scene of a motion picture is analyzed, using one or more machine learning trained models, to identify objects and respective positions of the identified objects in the scene. Inconsistencies in the frames are determined via at least one machine learning trained model, wherein the inconsistencies include one or more from a group of: a change of at least one position of the identified objects in the scene; an appearance or disappearance of at least one of the identified objects in the scene based on contiguous frames; and at least one of the identified objects being inconsistent with respect to a time period of the scene. Resulting information regarding the detected inconsistencies in the frames of the scene is provided to adjust the frames.	
The closest prior art of record fail to teach the limitation of “determining, via at least one machine learning trained model, inconsistencies in the plurality of frames, wherein the inconsistencies include one or more from a group of: a change of at least one position of the identified objects in the scene; an appearance or disappearance of at least one of the identified objects in the scene based on contiguous frames of the plurality of frames; and at least one of the identified objects being inconsistent with respect to a time period of the scene; and providing, by the at least one computing device, resulting information regarding the detected inconsistencies in the plurality of frames to adjust the plurality of frames”.
Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 9 and 15 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Heukenfeldt Jansen et al. Pub. No. US 20200341100 A1 teaches a magnetic resonance imaging (MRI) system includes control and analysis circuitry having programming to acquire magnetic resonance (MR) data using coil elements of the MRI system, analyze the MR data, and reconstruct the MR data into MR sub-images. The system also includes a trained neural network associated with the control and analysis circuitry to transform the MR sub-images into a prediction relating to a presence and extent of motion corruption in the MR sub-images. The programming of the control and analysis circuitry includes instructions to control operations of the MRI system based at least in part on the prediction of the trained neural network.

Jang et al. Pub. No. US 20180336424 A1 teaches an artificial intelligence (AI) system configured to simulate functions of a human brain, such as recognition, determination, or the like, using a machine learning algorithm, such as deep learning, and an application of the AI system. An electronic device includes: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to execute the instructions to cause the electronic device to: obtain, from a vehicle, a video sequence including a plurality of frames captured while driving the vehicle, recognize a location of an object included in at least one of the plurality of 
Zhao et al. Pub. No. US 20090141940 A1 teaches a systems and methods for modeling, recognizing, and tracking object images in video files. In one embodiment, a video file, which includes a plurality of frames, is received. An image of an object is extracted from a particular frame in the video file, and a subsequent image is also extracted from a subsequent frame. A similarity value is then calculated between the extracted images from the particular frame and subsequent frame. If the calculated similarity value exceeds a predetermined similarity threshold, the extracted object images are assigned to an object group. The object group is used to generate an object model associated with images in the group, wherein the model is comprised of image features extracted from optimal object images in the object group. Optimal images from the group are also used for comparison to other object models for purposes of identifying images.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically determining, via at least one machine learning trained model, inconsistencies in the plurality of frames, wherein the inconsistencies include one or more from a group of: a change of at least one position of the identified objects in the scene; an appearance or disappearance of at least one of the identified objects in the scene based on contiguous frames of the plurality of frames; and at least one of the identified objects being inconsistent with respect to a time period of the scene; and providing, by the at least one computing device, resulting information 
	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heukenfeldt Jansen et al. Pub. No. US 20200341100 A1 - MRI SYSTEM AND METHOD USING NEURAL NETWORK FOR DETECTION OF PATIENT MOTION
	Pangasa et al. Pub. No. US 20190394350 A1 - VIDEO-BASED DOCUMENT SCANNING
	Jang et al. Pub. No. US 20180336424 A1 - ELECTRONIC DEVICE AND METHOD OF DETECTING DRIVING EVENT OF VEHICLE
	Chen et al. Pub. No. US 20190130583 A1 - STILL AND SLOW OBJECT TRACKING IN A HYBRID VIDEO ANALYTICS SYSTEM
	Carlson et al. Pub. No. US 20180082127 A1 - VIDEO SEGMENTATION TECHNIQUES
	Polak et al. Pub. No. US 20170270363 A1 - SCENE CHANGE DETECTION AND LOGGING
	Zhao et al. Pub. No. US 20090141940 A1 - Integrated Systems and Methods For Video-Based Object Modeling, Recognition, and Tracking
	CA 3102984 A1 - MULTI-SOURCE-TYPE INTEROPERABILITY AND/OR INFORMATION RETRIEVAL OPTIMIZATION
	Tracking with Local Spatio-Temporal Motion Patterns in Extremely Crowded Scenes – 2010

	Improving Multi-view Object Recognition by Detecting Changes in Point Clouds - 2016
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIZAR N. SIVJI
Primary Examiner
Art Unit 2647


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647